DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               LUIS MIRANDA,
                                  Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D17-3503 and 4D17-3649

                           [November 1, 2018]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; William W. Haury, Jr., Judge; L.T. Case Nos. 16-
003113CF10A and 13-008187CF10A.

   Jordan Redavid of Fischer Redavid PLLC, Miami, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

   Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.